City of Tulsa, Okla., a municipal corporation, and certain of its officials appeal from a judgment of the district court of Tulsa county in favor of S.G. Pender. This is a companion case to No. 31397, City of Tulsa v. F.M. McMillan, 194 Okla. 672,154 P.2d 97 this day decided, and involves similar facts and issues of law. In fact, the substantial part of the evidence in this case is made up of the transcript in the McMillan Case.
What we said in the McMillan Case applies here and governs this appeal, and there is no occasion to repeat.
The judgment of the trial court is reversed and the cause is remanded, with directions to dismiss.
CORN, C. J., GIBSON,. V. C. J., and RILEY, OSBORN, WELCH, HURST, and DAVISON, JJ., concur.